Citation Nr: 1116322	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension, claimed as "heart problems".

2.  Entitlement to service connection for the residuals of "heat stroke".

3.  Entitlement to service connection for an eye disability, to include refractive error.

4.  Entitlement to service connection for sinusitis, claimed as a sinus disorder.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, to include patellofemoral pain syndrome, on appeal from an initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, to include patellofemoral pain syndrome, on appeal from an initial grant of service connection.  

7.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar segment of the spine at L4-L5, on appeal from an initial grant of service connection.

8.  Entitlement to a compensable evaluation for onychomycosis, on appeal from an initial grant of service connection.

9.  Entitlement to a compensable evaluation for chronic conjunctivitis, on appeal from an initial grant of service connection.

10.  Entitlement to a compensable evaluation for a disability of the right elbow manifested by impaired supination and pronation of the forearm, on appeal from an initial grant of service connection.

11.  Entitlement to a compensable evaluation for the residuals of tonsillitis, on appeal from an initial grant of service connection.

12.  Entitlement to a compensable evaluation for carpal tunnel syndrome of the right wrist, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member had service in the United States Army from January 1978 to October 1976, and from October 1987 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

In the statement of the case, the issues of ratings in excess of 20 percent for each shoulder, a compensable evaluation for left wrist carpal tunnel syndrome, as well as the issue of entitlement to service connection for left elbow epicondylitis were included.  However, the appellant specifically excluded these issues from his substantive appeal.  To the extent that the accredited representative included those issues in written argument dated on June 29, 2009, and January 14, 2011, the documents are dated more than 60 days after the statement of the case was issued on April 3, 2009, and more than a year after the rating decision issued.  To the extent that the appellant now requests higher ratings and to reopen his claim for service connection, these matters are referred to the RO for initial adjudication.  

The issues noted in the Remand portion of this Decision/Remand are returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the appellant if further action is required on his part.


FINDINGS OF FACTS

1.  VA has properly developed and obtained all relevant evidence for an equitable disposition of, and adequately notified the appellant of the evidence necessary to substantiate, the issues decided herein.

2.  Although the appellant may have suffered from "heat strokes" during his long active duty service, the post-service medical evidence fails to show that the appellant now suffers from any type of "heat stroke" residual or residuals.  

3.  The appellant's lower back disability has mild restrictions in its range of motion but there is no evidence of ankylosis nor is there any evidence that the appellant suffers from neurological symptoms attributable to the lower back disability.

4.  The appellant has been diagnosed with onychomycosis of the feet, for which he self-medicates through the use of talc.  The area affected by the dermatological condition has been categorized as affecting less than five percent of the appellant's body.

5.  The appellant is not currently suffering from tonsillitis nor has he displayed any symptoms or manifestations that may be classified as the residuals of tonsillitis.  


CONCLUSIONS OF LAW

1.  "Heat stroke" and the residuals thereof were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the assignment of a disability evaluation higher than 10 percent for degenerative disc disease of the lumbar segment of the spine at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5243 (2010).  

3.  The criteria for the assignment of a compensable disability evaluation for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, Part 4, Diagnostic code 7813 (2008).  

4.  The criteria for the assignment of a compensable disability evaluation for tonsillitis, and the residuals thereof, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Codes 6599 and 6516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The service member should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favourable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favourable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board would note that there is an electronic printout of a VA note, dated May 17, 2006, in the claims folder.  It was typed as a note after the appellant failed to report for various medical examinations that had been scheduled for the appellant.  The electronic transcription reads as follows:

PT. EN IRAK, SE ORIENTO PARA QUE REABRIL CASO CUANDO REGRESE...

This one line on this electronic document, prepared by a VA employee who is recording that the Veteran is not available for an examination as he is in Iraq, is not relevant to the issues decided herein, and additional delay to translate the documents would be counter-productive and is not warranted.  

I.  Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavourable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify the appellant by means of letters sent to him in November 2005 and July 2006.  These letters informed the claimant of what evidence was required to substantiate the claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the agency of jurisdiction (AOJ).  These letters were followed by adjudication of the claim, and then further readjudication of the claim by way of issuance of an April 2009 statement of the case (SOC).  

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  The July 2006 letter satisfied these requirements.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The claimant's available service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  Id.  There is no indication in the record that any additional evidence, relevant to the service connection issue decided herein, is available and not part of the claims file.

During a February 2009 general medical examination, the examiner conducted a physical examination and found no evidence of heat stroke.  The examination is adequate as it was based on a review of the medical history, an interview with the Veteran, a physical examination of the Veteran and as sufficient information was provided that would allow the Board to reach an informed decision.  The examiner specifically assessed whether the Veteran had residuals of heat stroke and found that he does not.  In this case, there is no medical evidence of record suggesting or insinuating that the appellant now suffers from the residuals of "heat stroke".  Although the appellant has claimed that he is predisposed to "heat strokes", there is no competent medical evidence of record that shows he has a disability.  The appellant, however, continues to assert that since "heat strokes" in service, he has been predisposed to "heat strokes" and as such, he believes that he should be service-connected for this predisposition.  The Board finds that he, as a lay person, can competently state that he had heat stroke in service, and the Board also finds such assertions probative and credible.  However, the Veteran is not competent to diagnose a disability that resulted from heatstroke.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:

(1)  a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or

(2)  a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Court has also held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In this case, a verifiable diagnosis involving a disability that could be classified as the residuals of "heat stroke" has not been given or obtained.  Without such a diagnosis, entitlement to service connection may not be established.  While the appellant is certainly competent to relate circumstances he was able to observe, such as saying that he suffered from "heat stroke" in service or saying that he is "heat sensitive", he is not considered competent, as a lay person, to provide a diagnosis of an actual disability that could be qualified or quantified as a residual of "heat stroke".  In this regard, the appellant's statements as to a diagnosis of an actual disability that could be considered a "heat stroke" residual are not like testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  The onset of an actual and definable "heat stroke" residual is not a visible process which may be directly observed by a lay person.

The VA medical records which fail to provide a diagnosis of an actual disability that may be classified as a residual of "heat stroke".  There is no other competent medical evidence of a currently diagnosed "heat stroke" residual.  Even if the appellant's statements were found to be competent, credible and probative as to the existence of a current disability, the Board finds that the medical examination report, which was based on a physical examination and a review of the medical history, is more probative.  The Board finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the residuals or residual of "heat stroke" related to or caused by his military service.  On the basis of these findings and following a full review of the record, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010).  Thus, the appellant's claim is denied.

II.  Increased Evaluation

The appellant has also submitted a notice of disagreement with respect to the issues involving increased ratings for degenerative disc disease of the lumbar segment of the spine at L4-L5, onychomycosis, and the residuals of tonsillitis.  

In this matter, the claimant's request for increased ratings stem from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the agency of original jurisdiction has satisfied the duty to assist as required by the VCAA.  The appellant's service treatment records, VA medical records, and VA examination reports are of record.  There is no indication of that there is any outstanding evidence that should be obtained.  

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that in conjunction with his original claim for benefits, the appellant underwent examinations pertaining to the back, feet and tonsils.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of actual testing of the appellant and observation of any manifestations produced by each of the conditions.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issues before the Board, the appeal on each of the issues does stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

A.  Degenerative Disc Disease - Lumbar Segment of the Spine at L4-L5

This disability has been assigned a 10 percent disability rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5243 (2010).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) can be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavourable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.

A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopaedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 542, Note (1) (2010).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopaedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

When the appellant originally filed his claim for benefits, he was unable to attend a VA physical that was scheduled for the evaluation of his back.  As such, the RO rated the appellant's lower back disability based upon the appellant's inservice medical treatment records and complaints.  

Subsequently, the appellant underwent a VA medical examination of his back in February 2009.  Before the exam, the appellant complained of pain and reported that he had received trigger-point injections for the treatment of the pain and discomfort.  He did however indicate that he had not been prescribed bed-rest nor had he been told that he needed further hospitalization for the treatment of the lower back disability.  The appellant further stated that he was not experiencing bladder or kidney problems as a result of the back disability, nor was he suffering from neurological manifestations that might be associated with the service-connected disorder.  Fatigue and weakness were not complained thereof, while spasms, pain, and stiffness were.  He reported that he was limited in physical activity such as standing, walking and running.  He had problems sleeping due to pain.  His pain was daily, constant and moderate.  

Upon examination, the appellant's posture and head position were normal.  There was no lumbar flattening, listing, lordosis, scoliosis, or ankylosis found.  Pain and tenderness were observed when the appellant was attempting to move.  The "motor" examination of the appellant's back was normal.  He had an antalgic gait.  He did not have spasms or guarding but did have pain on motion.  The range of motion measurements were as follows:

Flexion			0 to 85 degrees
Extension			0 to 15 degrees
Left Lateral Flexion		0 to 25 degrees
Left Lateral Rotation	0 to 25 degrees
Right Lateral Flexion	0 to 25 degrees
Right Lateral Rotation	0 to 25 degrees

There were no additional limitations reported after range of motion testing.  Degenerative disc disease at L4-L5 was diagnosed.  It was noted that the Veteran was employed full time in an administrative position.  The disorder had significant effects on his employment and he had been assigned different duties due to problems with lifting, carrying and pain.  

In conjunction with this claim, the appellant's known post-service medical treatment records have been obtained and included in the claims folder.  The Board would note that none of the records suggest or insinuate that the appellant has been prescribed bedrest for treatment of the lower back disability.  

VA records show that the Veteran experienced a back injury in March 2005 and was assessed at that time as having muscle spasms.  His gait was normal but decreased lumbar lordosis was noted.  Although there are three words in Spanish in a March 28, 2005, VA medical treatment record they refer to the tool he used when he was injured and are not pertinent to symptoms and signs pertaining to rating of the back.  Therefore, it is not necessary to delay the case in order to translate three words.  To do so, would serve no useful purpose.  

In the substantive appeal, the Veteran reported that a 30 percent evaluation was warranted as he was on pain medication the day of the examination.  He indicated that he did not feel as much pain as he would have without the medication.  He could no longer participate in sports such as volleyball, softball, basketball, racketball and running.  The pain was persistent without daily medication.  He could not sit or stand for longer than 30 minutes before the pain began.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a higher initial evaluation for his degenerative disc disease of the lumbar spine.  The medical evidence of record does not show him to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis since the effective date of service connection.  In fact, the February 2009 VA examination found the appellant to have forward flexion to 85 degrees, extension to 15 degrees, lateral rotation to 25 degrees in both directions, and lateral flexion to 25 degrees in both directions. 

In the above instance, the measured ranges of motion greatly exceeds 60 degrees of forward flexion and 120 degrees of combined range of motion.  There is also no evidence suggesting that the appellant has had muscle spasms or guarding that resulted in an abnormal gait or spinal abnormalities since the effective date of service connection in August 2005.  In fact, the VA examiner indicated that the appellant did not have muscle spasms or guarding.  There were no neurological complaints or findings. 

The Board has also reviewed the appellant's treatment records and his statements.  While his statements concerning the limitations and extent of pain are competent, credible and probative, his assertions that he is entitled to a higher rating are outweighed by the more probative VA medical examination findings.  The examination report was based on a physical examination of the Veteran and sufficient information was provided to allow the Board to render an informed determination in consideration of the rating criteria.  Even taking into account pain on motion and repetitive use, additional limitation of motion is not shown.  As such, the appellant has not been shown to have met the criteria for an initial evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

In addition, the medical evidence of record does not show the appellant to have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Indeed, the appellant specifically denied any prescribed bedrest or a period of incapacitation in the prior 12 months during his most recent examination.  There is simply no evidence showing that the appellant has been prescribed bedrest as required by the regulation.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the appellant suffers from a separate neurological disability associated with his degenerative disc disease of the lumbar spine.  As noted above, the medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board concludes that the appellant does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca.  However, an increased evaluation for the appellant's disability of the lower spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the appellant's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the appellant has complained of pain on numerous occasions.  However, the effect of the pain, to include problems with standing, walking, running, lifting and carrying, is contemplated in the currently assigned 10 percent disability evaluation.  While the appellant reported he took pain medication before the examination, pain was shown during the examination and as a whole the appellant's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as previously noted, even when considering the appellant's range of motion when limited by pain, he continues to have range of motion that greatly exceeds 60 degrees forward flexion and combined motion well beyond 120 degrees.  No additional deficit is shown on repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the appellant's disability of the lumbar segment of the spine.  

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a disability rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A disability rating in excess of 10 percent is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B.  Onychomycosis

Also on appeal is whether a compensable evaluation should be assigned for the appellant's service-connected onychomycosis.  This disability has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7813 (2008), which provides that the disability should be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, under Diagnostic Codes 7801 to 7805 regarding scars, or under Diagnostic Code 7806 regarding dermatitis, depending upon the predominant disability.

Initially, the Board points out, Diagnostic Code 7800, of 38 C.F.R. Part 4 (2008), is not pertinent to the present claim because it provides ratings for scars of the head, face, or neck, and the service-connected onychomycosis does not involve the head, face, or neck.

Under Diagnostic Code 7801, regarding scars that are deep or cause limitation of motion, a 10 percent rating is assigned for such scars in area(s) exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is assigned for such scars in area(s) exceeding 12 square inches (77 sq. cm.).  A 30 percent rating is assigned for such scars in area(s) exceeding 72 square inches (465 sq. cm.).  A 40 percent rating is assigned for such scars in area(s) exceeding 144 square inches (929 sq. cm.).  Id.

Under Diagnostic Code 7802, a 10 percent rating is assigned for scars other than on the head, face, or neck, that are superficial or that do not cause limited motion where they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating is assigned for scars that are superficial and unstable pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7803 (2008).

Under Diagnostic Code 7804, a 10 percent rating is assigned for a superficial scar that is painful on examination.  A 10 percent rating is also assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  Diagnostic Code 7804, Note (2).  38 C.F.R Part 4 (2008).  Finally, according to Diagnostic Code 7805, other scars are rated base on the limitation of function of the affected part.

The pertinent notes to these Diagnostic Codes provide that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  See 38 C.F.R. Part 4, Diagnostic Codes 7801 and 7802 (2008).  A "deep" scar is one associated with underlying soft tissue damage and a "superficial" scar is one that is not associated with underlying soft tissue damage.  Ibid.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. Part 4, Diagnostic Code 7803 (2008).  

Under the provisions of the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7806 (2008), for dermatitis, a noncompensable (0 percent) evaluation is assigned in cases of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned in cases of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

(The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Because the appellant filed his original claim before that date, and as he has not requested consideration under the amended criteria, the newest revisions do not apply in his case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, his claim will be considered solely under the criteria effective set forth above as of the date of the claim.)

A review of the available medical treatment records fails to show treatment for or complaints involving onychomycosis.  When the appellant underwent an examination of the skin in February 2009, it was reported that the appellant self treated himself with the use of talcum powder for athletes feet.  The examiner reported that the appellant's toe nails were "whitish" in colour but systemic symptoms were not found.  The examiner further and specifically reported that less than five (5) percent of the appellant's body area or exposed areas was effected by the condition.  Erythema, swelling, disfiguration, and dark pigmentation were not found upon examination of the feet.  The report further showed that the appellant used a topical treatment for the condition and not a corticosteroid or an immunosuppressive.  Although the claims folder was not provided to the examiner, the Board finds that this is harmless as the examiner interviewed the Veteran, conducted a physical examination and provided sufficient information for the Board 
to render an informed decision.

The Veteran asserts in the substantive appeal that he self treats the condition and that he should be awarded a 10 percent evaluation because he suffers from a condition that began on active duty.  

In light of this evidence, the Board finds that a compensable evaluation is not warranted for the service-connected onychomycosis.  The medical evidence fails to show that the disorder has affected more than five percent of the entire body or is productive of constant itching and discomfort.  Additionally, the disability is not painful nor has it been shown to be manifested by scars that are deep, unstable, covering an area of 144 square inches (929 sq. cm.) or greater, or causing limitation of function.  Accordingly, a compensable evaluation is not warranted under 38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, or 7806 (2008).  

The Veteran's assertions that he has the condition and that it warrants a compensable rating are considered competent, credible and probative.  However, his statements are outweighed by the more probative medical evidence which was based on a physical examination and as sufficient information was provided for the Board to render an informed decision.  The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A compensable rating is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

C.  Tonsillitis

The remaining issue to be discussed by the Board at this time is whether the evidence supports the appellant's assertions that he should be assigned a compensable evaluation for tonsillitis.  A review of the available post-service medical records fails to show any treatment or complaints involving tonsillitis or the residuals thereof.

The appellant underwent an examination of the throat in February 2009.  Upon completion of the exam, the examiner wrote that there were no clinical signs of tonsillitis.  Moreover, the examination report was silent for any findings which might be indicative that the appellant was experiencing or suffering from any type of residual of tonsillitis, to include laryngitis.  The Veteran complained of sore throat and nasal congestion with weather changes.  He also had swelling of the cheeks.  The diagnosis was no clinical symptoms of tonsillitis.  

In the substantive appeal, the Veteran asserted that he cared for the infections on his own with over-the-counter medication.  He reported infections during change of weather and therefore he should be awarded a 10 percent evaluation.

This disability too has been assigned a noncompensable rating.  The rating criteria used for the evaluation of this was 38 C.F.R. Part 4, Diagnostic Code 6599-6516 (2010).  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Consequently, tonsillitis has been rated as analogous to laryngitis under Diagnostic Code 6516.  38 C.F.R. Part 4 (2010).  

Under this diagnostic code, a 10 percent rating is warranted if there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating will be assigned when there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The appellant last suffered from tonsillitis while he was on active service.  Since his retirement, chronic tonsillitis has not been diagnosed nor has the appellant received treatment for such a condition.  A review of the appellant's available medical records and the examination report of February 2009 are negative and silent for any symptoms and manifestations that would support a compensable evaluation.  The appellant reports symptoms.  However, as a layperson he is not competent to attribute those symptoms to tonsillitis.  Moreover, even if he is competent to do so and the Board were to find his statements credible and probative, they are outweighed by the VA records which show no complaints with respect to tonsillitis and the probative medical examination report which showed very small tonsils, non-cryptic, and no clinical symptoms of tonsillitis.   Consequently, a compensable evaluation is not warranted for tonsillitis.

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A compensable rating is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

D.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the above-discussed service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of each of the appellant's disorders with the established rating criteria found in the rating schedule shows that in each instance the rating criteria reasonably describes the appellant's disability level and symptomatology.  The Veteran has reported that he has pain after sitting or standing for more than 30 minutes and problems with lifting and carrying.  The Veteran's assertions were considered above.  While significant effects on employment due to the back condition were noted, his signs and symptoms are contemplated by the schedular criteria as was discussed above.  An exceptional disability picture is therefore not shown and the schedular criteria are adequate.  

In short, there is nothing in the record to indicate that these various service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed and has not alleged that he was unemployable during the course of the appeal due to these service-connected disabilities.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


ORDER

1.  Entitlement to service connection for the residuals of "heat stroke" is denied.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disease of the lumbar segment of the spine at L4-L5, on appeal from an initial grant of service connection, is denied.  

3.  Entitlement to a compensable evaluation for onychomycosis, on appeal from an initial grant of service connection, is denied.

4.  Entitlement to a compensable evaluation for the residuals of tonsillitis, on appeal from an initial grant of service connection, is denied.


REMAND

The remaining issues, those involving the knees, chronic conjunctivitis, a right elbow, and carpal tunnel syndrome of the right wrist, need to be returned to the RO/AMC so that additional medical evidence may be obtained on each claimed disorder.  The April 2009 rating decision notes that the Veteran was to be scheduled for a future examination with respect to the right elbow and the left knee.  As this examination report is relevant to the issues of higher ratings, the results should be associated with the claims folder.  

In addition upon February 2009 VA examination, the Veteran reported instability with respect to the right knee but the examiner did not find instability on examination.  No explanation was provided as to what testing was done for instability.  In effect, there was no rationale for the finding.  This should be remedied on remand.  With respect to right wrist carpal tunnel syndrome, the examination report did not provide sufficient information concerning the neurological symptoms and signs and the level of disability.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

With respect to the issues involving service connection (arterial hypertension claimed as "heart problems", an eye disability to include refractive error, and sinusitis), the Board believes that additional medical evidence must also be obtained prior to the issuance of a decision on the merits of the appellant's claim.  

Specifically, since the appellant submitted his claim involving arterial hypertension, he has provided additional information with respect to this claim.  He has asserted that he was diagnosed as suffering from a disorder at the time of separation from service.  Upon examination in February 2009, borderline hypertension was diagnosed with arterial hypertension listed as a problem associated with the diagnosis.  The examiner did not address whether or not the Veteran has a cardiac disability other than borderline hypertension and what the significance was of listing arterial hypertension as a problem associated with borderline hypertension.    

With respect to his claimed eye disabilities, when the appellant underwent a VA examination of the eyes in February 2009, he was diagnosed as suffering from drusens along with refractive error.  The Board would point out that the examiner did not provide comments as to whether the appellant's drusens began in service or was caused by his military service.  Moreover, with respect to refractive error, since that examination, the appellant has asserted that while he was in service, he was hit in the eyes which caused a change in his glass prescription.  See Veteran's substantive appeal.  He has asserted that his condition was aggravated by the injury in service.  A medical examiner has not proffered comments with respect to this assertion.  Because there appears to be a lack of clarity or because there is missing information in the eye examination, the claim will be returned to the RO/AMC so that another exam may be accomplished and the needed information obtained and included in the claims folder for future review.  

The sinusitis issue should also be returned to the RO/AMC so that another examination may be performed.  In the February 2009 examination report it was noted that he did not have sinusitis at the present time.  However, it is unclear whether the Veteran does have a disorder that is intermittent in nature.  The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  A further review of the claims folder indicates that a VA medical doctor or expert has not provided any comments on the assertions made by the appellant via his VA Form 9.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that VA examinations should be accomplished and medical opinions obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  Moreover, said examinations may provide additional insight into the appellant's claim and as such, these issues are also returned to the RO/AMC so that medical examinations may be performed and the data included in the claims folder for the Board's further review.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from January 26, 2009, to the present.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should associate with the claims folder VA medical records dating from January 26, 2009.  The RO should also associate with the claims folder any VA medical examination that was conducted with respect to the left knee and/or right elbow in April 2010.  If there are no such records, this should be documented in the claims folder.  

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since July 2005 for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  Only after all of the appellant's medical records have been obtained, the RO/AMC should schedule the appellant for orthopaedic and neurological examinations of the appellant's knees, right wrist, and right elbow.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  

It is requested that the examiners identify what orthopaedic and neurological symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to a service-connected disability.  

The examiner should specifically comment on the manifestations and symptoms produced by the conditions.   Readings should be obtained concerning the appellant's range of motion of the body part examined, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiners should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favourable or unfavourable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiners should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use, and should further describe any neurological findings.  

Also, it is requested that the examiner fully differentiate the symptoms and manifestations of the elbow and wrist so that the appropriate disability rating may be assigned for the underlying affected body part.  All manifestations of right wrist carpal tunnel syndrome should be set forth and the examiner should indicate the severity of the condition (mild, moderate or severe).  

With respect to his knees, the examiner should indicate whether there is recurrent subluxation and/or lateral instability and, if so, the degree of severity (slight, moderate or severe).  If lateral instability is not found, the examiner should explain what testing was done in that regard.  

4.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should schedule the appellant for an ophthalmalogical examination.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to any injury he may have suffered from while on active duty.  

Upon completion of the examination, the examiner must specifically comment on whether the appellant is now suffering from conjunctivitis, and if so, the severity thereof and what is being done to treat the condition.  Additionally, the examiner should comment on whether the appellant now suffers from presbyopia and drusens, and if so, whether either condition began while the appellant was on active duty.  If not, did the condition pre-exist service and, if so, was either condition permanently aggravated by an in-service injury or disease.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

5.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC/RO should arrange for an examination of the appellant's sinuses.  The purpose of the examination is to ascertain whether the appellant is now suffering from sinusitis, or any other sinus disorder such as allergic rhinitis, or whether his previously complained of symptoms were merely acute and transitory manifestations not indicative of a chronic disability.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner should proffer an opinion as to whether the appellant now suffers from a chronic sinus condition, and if so, whether it is related to his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

6.  Finally, and again only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC/RO should schedule the appellant for a cardiology examination.  The purpose of this examination is to ascertain whether the appellant now suffers from arterial hypertension or any other heart disability, and the etiology of the disability.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner should indicate whether the Veteran has hypertension and/or a cardiac disability.  If so, is it at least as likely as not that the condition began in service or is related to service.  If not, did the disability manifest within one year of discharge from service.   

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

7.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  If, as a result of this remand action, medical records are obtained that are written in Spanish, the RO/AMC is reminded that translation of these documents into high English should occur before the case is returned to the Board.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


